DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. 20090223167) in view of Knauf (U.S. 8028495) and Homfeldt et al. (U.S. 5,620,290).
In re Claim 15, Anderson teaches a vertical or horizontal profiled element (100) for the interconnection of plasterboard panels to walls, having a planar surface (102) on which there is a plurality of holes which are uniformly distributed according to a series of mutually parallel rows.  (Figure 1)
Anderson does not specifically teach that the profile thickness being comprised between 0.4 and 1.5 millimeter.  However, it does teach a side or diameter of which is equal to or smaller than three times a measurement of a thickness (1.2-3.5 mm) of said planar surface which constitutes said profiled element, a center distance between two of said holes that are mutually closer being equal to or greater than the thickness (0.4-1.5mm) of said profile.  Paragraph 0018 teaches holed that a 0-0.1 inches (0-2.54mm) in size and a spacing of 0.05-0.15 inches (1.25-3.81 mm).  A profile thickness between 0.4-1.5 mm is known as is evidence by Knauf.  Knauf (Figures 1a-3) also teaches a 
Anderson does not teach through holes with an X-like shape.
Homfeldt teaches a washer (10) that receives a fastener (18).  Figure 1 shows a hole lines with teeth (14,16) that from a hole with a shape that has an X-shape.  (Figures 1-8)
It would be obvious to one of ordinary skill in the art to modify the holes taught by Anderson with the X-shaped holes taught by Homfeldt.  Figure 5 shows how these teeth turn down to engage the side of the fastener steady it as it is screwed in place and to prevent it from being easily dislodged.
Claim 16, 17, 18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. 20090223167) in view of Knauf (U.S. 8028495) and Homfeldt et al. (U.S. 5,620,290), and in further view of Montanari (EP 2299043).
In re Claim 16, Anderson, Knauf, and Homfeldt have been previously discussed.  Anderson and Knauf teach metal U shaped frames with a plurality of holes that are distributed uniformly according to a series of mutually parallel rows, so as to obtain, between two adjacent rows, an upper surface which delimits each distinct row of said laterally adjacent holes and is substantially shaped like an upturned U which determines a surface that is inclined in the direction of the adjacent holes that are arranged at its sides.  (Anderson - Figure 1-5)  (Knauf -Figures 1a-3)  
Anderson and Knauf do not specifically teach the wall frame configuration taught by Clam 16.
 Montanari teaches one or more horizontal or vertical profiled elements, by one or more front posts (40), by one or more abutment posts (40), by one or more rear posts (40).  The examiner notes there are multiple vertical uprights (40) which can act as each of these post types.  There are one or more horizontal crossmembers (70), by one or more upper crossmembers (30) for said rear posts, said front posts and said abutment posts and also by a support for a track/guide (50) for sliding trolleys with which sliding doors or leaves are associated, all made of metal plate, which is used to achieve the support/resting and/or the fixing of plasterboard panels (83) that are adapted to define said walls of an in-wall frame for retractable doors or panels or for installation in frames for the provision of plasterboard walls.  (Figures 1-12, paragraph 0003,0004)
It would be obvious to one of ordinary skill in the art at the time the invention application was filed to adapt Anderson into the wall panel configuration disclosed by Montanari in order to build a wall panel around a sliding door as this is a common configuration in house construction.
In re Claims 17, 18, and 23, Anderson modified by Knauf , Homfeldt, and Montanari has been previously discussed.  Figure 3 of Anderson teaches a cone/conical tab  (104,105) at the holes that would be visible in a plan view.  They are at a lower surface which is opposite said upper surface and produces a localized increase in the thickness of said planar surface.  
This cone is capable of the functional limitation of providing a guide for a needle-like tip of a fastening screw to move toward an axis of the corresponding hole if said tip is arranged either on said upper surface or at said side walls or surfaces of each one of said holes and of said upper surface.  The conical shape is also capable of the functional limitation of directing the tip of the screw into an adjacent hole.  These screws press down on the planar surface which would further compress the underlying plasterboard with its paper and plaster layers.  However, these functional limitations are directed to the intended use of the product and are afforded on limited weight in a product claim.  Furthermore, the claim is directed to the profiled elements.  The plasterboard panels, paper, and screws have not been positively claimed.  Therefore, limitations directed to them are also not afforded patentable weight.
In re Claim 20, the modified Anderson has been previously discussed but does not teach that the side or diameter of the holes in the planar surface of the profiled elements (including the horizontal profiled element, said vertical profiled element, said front post, said abutment post, said rear post, said horizontal cross member, and said upper cross members detailed in Montanari) is equal to or smaller than three times to the thickness of the planar surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a hole In re Aller, 105 USPQ 233. Limiting the size of the holes assure there is enough solid material in the profile of with respect to the thickness so that the profile is sturdy.
Response to Arguments
Applicant's arguments filed on 12/09/21 with respect to claims 15-18, 20, and 23 have been considered but are moot in view of the new ground(s) of rejection.   The applicant has amended the claim language to specify X-like shaped through holes.  This necessitates new grounds for rejection based on the Homfeldt patent.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633